The finding of the jury makes it unnecessary that we should consider the question as to the operation of the deed, and the estate which it in fact passed; for however that may be, the defendants are clearly entitled to the judgment of the court, unless some error was committed in the conduct of the trial, of which the plaintiffs can complain, and for which they are entitled to have the verdict set aside; as to which we will now proceed to consider their exceptions.
As bearing upon the intention, with which the deed was executed, the defendants offered evidence as to the value of the land in 1826, and to show that the sum of two hundred dollars recited in the deed as its consideration, was the full value of the fee simple estate therein. The first exception taken was, that one of their witnesses was allowed to speak of its value in 1833 — seven years after the execution of the deed.
The most that could be said against this evidence, is, that it was immaterial, and conceding it to be so, it would not be proper to disturb the verdict on account of its admission. If immaterial, (391) then it was harmless. If pertinent, then it was competent.
With the same view of affecting the intention of the parties to the deed, the plaintiffs, offered evidence going to show that the consideration of two hundred dollars, recited therein, was not paid in money but in a stallion, and they then offered to show, by common reputation the value of the animal, which upon objection they were not permitted to do.
We deem it needless to consider the quality of the testimony offered, for whatever may have been the actual value of the horse, supposing the consideration to have been discharged in that way, the parties to the contract put their own estimate upon him — the one agreeing to part with, and the other to accept him at the price of two hundred dollars; and the only effect of the evidence, if received, could have been to show that they were mistaken in their estimate as to his value, and not as to the price agreed upon for the land; and therefore it could avail nothing towards conducting the jury to a proper conclusion as to the latter matter. If offered for the purpose of contradicting the deed, by showing that the real consideration paid was less than the one recited upon its face, then, in the absence of any suggestion of fraud or imposition, the testimony was clearly incompetent. Jones v. Sasser, 18 N.C. 452; Powell v. Man.Company, 3 Mason, 347; Shelby v. Wright, Willes Rep., 9. *Page 306 
The plaintiffs insist that Hendrick and those claiming under him have forfeited their right to the aid of the court, in correcting the deed, by reason of their delay in seeking such relief, and they therefore moved the court to give them judgment notwithstanding the verdict of the jury, but this the court declined to do.
That one may preclude himself by his laches from asserting; right which otherwise the courts would help him to enforce (392) there are abundant authorities to show. But to do so in any case, there must be something, on his part, which looks like an abandonment of the right, or an acquiesence [acquiescence] in its enjoyment by an other, inconsistent with his own claim or demand, and accordingly we have searched in vain for a single instance in which a court he with held its aid in the enforcement of an equity, on the ground of the lapse of time when the party seeking it has himself been in the continued possession of the estate to which that equity was an incident.
The cases, to which counsel referred us, were all cases depending upon the statute of limitations, or some kindred statutory provision and in every instance there was a possession held adversely to the party seeking to be relieved.
In Lewis v. Coxe, 39 N.C. 198, the distinction which we are not attempting to make seems to be pointed out. That was a suit for the specific performance of a contract for the purchase of land, instituted after the lapse of forty years from the date of the contract. The court held that the lapse of time furnished strong grounds to belief that the contract had been abandoned, and at all events, repelled claim to the interference of a court of equity; but at the same time there was a plain intimation that the decision would have result differently, if the plaintiff could have shown that he entered, a kept possession under the contract.
In our case, Hendrick, the original purchaser, took possession under color of a deed, which, as the jury find, was intended to convey him an absolute estate in the land, and he and those coming in under him have retained that possession continuously since 1826 — just that possession which they would have taken and retained, had the been such as it was intended to be. Where then is the evidence any abandonment of their right in the premises? or of any acquiescence in its enjoyment by another, inconsistent with (393) the they now seek at the hands of the court?
While bound, like all other, to understand the law and know the legal import of the deed under which they hold, they not bound to anticipate an effort on the part of the plaintiffs or who sold to them, to defeat the intention with which the deed made, and to assert an inequitable claim to the land thereby *Page 307 
conveyed. Until assailed from same quarter, they were not called upon to act, and consequently no presumption could arise against them because of their failure to do so.
The conclusion of this court therefore is that there is no error in judgment of the court below, and the same must be affirmed.
No error.                                             Affirmed.
Cited; Mask v. Tiller, 89 N.C. 427; Hinton v. Pritchard, 98 N.C. 357;Hemphill v. Hemphill, 99 N.C. 442; Norton v. McDevit, 122 N.C. 759;Woodlief v. Wester, 136 N.C. 168; Jefferson v. Lumber Co. 165 N.C. 50;Shell v. Lineberger, 183 N.C. 443; Spence v. Pottery Co., 185 N.C. 221;Marshall v. Hammock, 195 N.C. 201; Wise v. Raynor, 200 N.C. 571; Bank v.Gahagan, 213 N.C. 514; Wolfe v. Smith, 215 N.C. 291; Bowen v. Darden,241 N.C. 17.